                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


    CHERYL C., 1

                  Plaintiff,
                                               No. 18 C 1443
                      v.
                                               Magistrate Judge Mary M. Rowland
    NANCY A. BERRYHILL, Acting
    Commissioner of Social Security, 2

                 Defendant.


                      MEMORANDUM OPINION AND ORDER

      Plaintiff Cheryl C. filed this action seeking reversal of the final decision of the

Commissioner of Social Security denying her application for Disability Insurance

Benefits (DIB) under Title II of the Social Security Act (the Act). The parties

consented to the jurisdiction of the United States Magistrate Judge, pursuant to 28

U.S.C. § 636(c), and filed cross motions for summary judgment. This Court has

jurisdiction pursuant to 42 U.S.C. § 405(g). For the reasons stated below, the case is

remanded for further proceedings consistent with this Opinion.

                               I. PROCEDURAL HISTORY




1In accordance with Internal Operating Procedure 22, the Court refers to Plaintiff only by
her first name and the first initial of her last name.

2Nancy A. Berryhill has been substituted for her predecessor, Carolyn W. Colvin, as the
proper defendant in this action. Fed. R. Civ. P. 25(d).
   On January 3, 2014, Plaintiff applied for DIB, alleging that she became disabled

on November 13, 2012 because of knee, back, hip, and stomach issues; arthritis and

joint pain; headaches; dizziness; depression; and high blood pressure. (R. at 73, 75,

97, 227). Her application was denied initially on May 28, 2014 and upon

reconsideration on January 16, 2015. (Id. at 73–74, 97–100, 105–08). After requesting

a hearing, Plaintiff, represented by counsel, testified before an Administrative Law

Judge (ALJ) on June 21, 2016. (Id. at 31–33, 37–60, 109–10). The ALJ also heard

testimony from a vocational expert (VE). (Id. at 61–69).

   On September 12, 2016, the ALJ issued an unfavorable decision. (R. at 15–30).

Applying the five-step sequential evaluation process, the ALJ found, at step one, that

Plaintiff had engaged in substantial gainful activity (SGA) during the second quarter

of 2015. (Id. at 20). The ALJ, however, also found that there were continuous 12-

month periods during which Plaintiff had not engaged in SGA. (Id.). At step two, the

ALJ found that Plaintiff has the following severe impairments: degenerative disc

disease of the lumbar and cervical spine, obesity, bilateral knee and hip impairments,

and a left shoulder impairment. (Id. at 21). At step three, the ALJ determined that

Plaintiff does not have an impairment or a combination of impairments that meets

or medically equals the severity of any of the listings enumerated in the regulations.

(Id. at 22).




                                          2
    The ALJ then assessed Plaintiff’s Residual Functional Capacity (RFC) 3 and

determined that Plaintiff has the RFC to:

       perform sedentary work as defined in 20 CFR 404.1567(a) except
       [Plaintiff] requires a sit/stand option whereby she can alternate to
       standing for 5 minutes after every 30 minutes of sitting; can stand for 2
       to 6 hours out of an 8 hour work day with the option to alternate to
       sitting for 10 minutes after every 30 minutes of standing or walking;
       occasionally reach overhead with left upper extremity; never climb
       ladders, ropes or scaffolds; occasionally climb ramps and stairs;
       occasionally balance, stoop, kneel, crouch and crawl; occasionally be
       exposed to unprotected heights, moving mechanical parts and operation
       of a commercial motor vehicle and can use a cane up to 100 percent of
       the time for ambulation, but the cane is not needed for balance while
       standing.

(R. at 22–23). Moving to step four, the ALJ determined that Plaintiff could perform

her past relevant work as an administrative assistant (DOT code 169.167-010) and

billing clerk (DOT code 214.362-042). (Id. at 26). Accordingly, the ALJ concluded that

Plaintiff had not been under a disability since her alleged disability onset date

through the date of the ALJ’s decision. (Id. at 18, 26).

    On July 20, 2017, the Appeals Council denied Plaintiff’s request for review. (R. at

6–10). Plaintiff now seeks judicial review of the ALJ’s decision, which stands as the

Commissioner’s final decision. Villano v. Astrue, 556 F.3d 558, 561–62 (7th Cir. 2009).

                             II. STANDARD OF REVIEW

    A court reviewing the Commissioner’s final decision may not engage in its own

analysis of whether the claimant is severely impaired as defined by the Social

Security regulations. Young v. Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004). Nor may


3 Before proceeding from step three to step four, the ALJ assesses a claimant’s RFC, which
“is the maximum that a claimant can still do despite [her] mental and physical limitations.”
Craft v. Astrue, 539 F.3d 668, 675–76 (7th Cir. 2008); 20 C.F.R. § 404.1520(a)(4).


                                             3
it “reweigh evidence, resolve conflicts in the record, decide questions of credibility, or,

in general, substitute [its] own judgment for that of the Commissioner.” Id. The

Court’s task is “limited to determining whether the ALJ’s factual findings are

supported by substantial evidence.” Id. “Evidence is considered substantial if a

reasonable person would accept it as adequate to support a conclusion.” Indoranto v.

Barnhart, 374 F.3d 470, 473 (7th Cir. 2004); see Moore v. Colvin, 743 F.3d 1118, 1120–

21 (7th Cir. 2014) (“We will uphold the ALJ’s decision if it is supported by substantial

evidence, that is, such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.”) (internal quotations omitted). “Substantial

evidence must be more than a scintilla but may be less than a preponderance.”

Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007). “In addition to relying on

substantial evidence, the ALJ must also explain his analysis of the evidence with

enough detail and clarity to permit meaningful appellate review.” Briscoe ex rel.

Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005).

   Although this Court accords great deference to the ALJ’s determination, it “must

do more than merely rubber stamp the ALJ’s decision.” Scott v. Barnhart, 297 F.3d

589, 593 (7th Cir. 2002) (citation, quotations, and alternations omitted). “This

deferential standard of review is weighted in favor of upholding the ALJ’s decision,

but it does not mean that we scour the record for supportive evidence or rack our

brains for reasons to uphold the ALJ’s decision. Rather, the ALJ must identify the

relevant evidence and build a ‘logical bridge’ between that evidence and the ultimate

determination.” Moon v. Colvin, 763 F.3d 718, 721 (7th Cir. 2014). “[W]here the




                                            4
Commissioner’s decision lacks evidentiary support or is so poorly articulated as to

prevent meaningful review, the case must be remanded.” Steele v. Barnhart, 290 F.3d

936, 940 (7th Cir. 2002).

                                   III. DISCUSSION

    Plaintiff challenges the ALJ’s decision on a number of grounds. After reviewing

the record and the parties’ briefs, the Court finds that remand is necessary because

the ALJ failed to account for Plaintiff’s mild mental limitations when assessing her

RFC and questioning the VE. 4

    “The RFC is an assessment of what work-related activities the claimant can

perform despite her limitations.” Young, 362 F.3d at 1000. “In determining an

individual’s RFC, the ALJ must evaluate all limitations that arise from medically

determinable impairments, even those that are not severe[.]” Villano, 556 F.3d at

563. The ALJ’s “failure to fully consider the impact of non-severe impairments

requires reversal.” Denton v. Astrue, 596 F.3d 419, 423 (7th Cir. 2010). “If the ALJ

relies on testimony from a vocational expert, the hypothetical question he poses to

the VE must incorporate all of the claimant’s limitations supported by medical

evidence in the record.” Indoranto, 374 F.3d at 474.

    At step 2, the ALJ found that Plaintiff’s depression was non-severe but

nonetheless caused mild limitations in activities in daily living, social functioning,

and concentration, persistence, or pace. (R. at 21–22). The ALJ, though, did not

include any corresponding mental restrictions in Plaintiff’s RFC to accommodate her


4Because the Court remands on this basis, it does not address Plaintiff’s other arguments at
this time.


                                             5
mild mental limitations. (R. at 22–23). Nor did the ALJ explain how Plaintiff’s

depression or the resulting mild limitations were addressed by Plaintiff’s RFC. (Id.

at 22–26).

   This was error. Even if Plaintiff’s depression was non-severe, the ALJ still had to

assess it “in conjunction with [Plaintiff’s] RFC.” See Pepper v. Colvin, 712 F.3d 351,

366 (7th Cir. 2013). And if the ALJ believed that the mild mental limitations “did not

merit a non-exertional limitation in the RFC, he was obligated to explain that

conclusion so that [the Court] can follow the basis of his reasoning.” Muzzarelli v.

Astrue, No. 10 C 7570, 2011 WL 5873793, at *23 (N.D. Ill. Nov. 18, 2011). The ALJ

did not do so here. True, as the Commissioner points out, the ALJ gave great weight

to the portions of the state agency consultants’ opinions that found that Plaintiff’s

mental impairments were non-severe. (R. at 25; Def.’s Mem., Dkt. 17 at 7). But the

ALJ did not provide an evaluation and explanation of how, if at all, the mild

limitations affected Plaintiff’s RFC.

   The ALJ’s oversight is especially critical here because the ALJ’s determination of

non-disability was based Plaintiff’s ability to perform her past work as an

administrative assistant—a skilled position—and a billing clerk, a semi-skilled

position that, with an SVP of 4, is at the top of the semi-skilled range. (R. at 26, 62);

Hovi v. Colvin, No. 12-C-169, 2013 WL 3989232, at *16 (W.D. Wis. Aug. 2, 2013). And

the inclusion of even mild limitations in social functioning or concentration,

persistence, or pace may preclude the ability to perform such skilled and semi-skilled

work. See Simon-Leveque, 229 F. Supp. 3d at 787–88 (explaining that a mild




                                           6
limitation in concentration, persistence, or pace could impact one’s ability to work as

a brokerage clerk, which is a skilled position); Alesia v. Astrue, 789 F. Supp. 2d 921,

933–34 (N.D. Ill. 2011) (faulting the ALJ for not considering whether the claimant’s

mild limitations in activities of daily living, social functioning, and concentration,

persistence or pace could affect her ability to perform past skilled work); President v.

Berryhill, No. 17 C 4910, 2018 WL 4282053, at *3 (N.D. Ill. Sept. 7, 2018) (finding

that mild limitations in social functioning or in concentration, persistence, or pace

could affect one’s ability to work as an information clerk, which is a semi-skilled

position); Hovi, 2013 WL 3989232, at *16 (explaining that mild limitations in

concentration, persistence, and pace may preclude semi-skilled or skilled work).

   For example, the Dictionary of Occupational Titles (DOT) defines Plaintiff’s past

administrative assistant position as follows:

      Aids executive in staff capacity by coordinating office services, such as
      personnel, budget preparation and control, housekeeping, records
      control, and special management studies. Studies management methods
      in order to improve workflow, simplify reporting procedures, or
      implement cost reductions. Analyzes unit operating practices, such as
      recordkeeping systems, forms control, office layout, suggestion systems,
      personnel and budgetary requirements, and performance standards to
      create new systems or revise established procedures. Analyzes jobs to
      delimit position responsibilities for use in wage and salary adjustments,
      promotions, and evaluation of workflow. Studies methods of improving
      work measurements or performance standards. Coordinates collection
      and preparation of operating reports, such as time-and-attendance
      records, terminations, new hires, transfers, budget expenditures, and
      statistical records of performance data. Prepares reports including
      conclusions and recommendations for solution of administrative
      problems. Issues and interprets operating policies. Reviews and answers
      correspondence.




                                           7
DOT 169.167-010, 1991 WL 647424. The position also requires an individual to

“[a]pply principles of logical or scientific thinking to define problems, collect data,

establish facts, and draw valid conclusions[,] [i]nterpret an extensive variety of

technical instructions in mathematical or diagrammatic form[, and] [d]eal with

several abstract and concrete variables.” Id. And Plaintiff’s past position as a billing

clerk is defined as follows:

      Operates calculator and typewriter to compile and prepare customer
      charges, such as labor and material costs: Reads computer printout to
      ascertain monthly costs, schedule of work completed, and type of work
      performed for customer, such as plumbing, sheet metal, and insulation.
      Computes costs and percentage of work completed, using calculator.
      Compiles data for billing personnel. Types invoices indicating total
      items for project and cost amounts.

DOT 214.362-042, 1991 WL 671876. It requires an individual to “[a]pply principles of

rational systems,” such as bookkeeping, internal combustion engines, electric wiring

systems, house building, farm management, and navigation, “to solve practical

problems and deal with a variety of concrete variables in situations where only

limited standardization exists,” as well as to “[i]nterpret a variety of instructions

furnished in written, oral, diagrammatic, or schedule form.” Id.

   The job responsibilities of an administrative assistant and a billing clerk, as

described in the DOT, are of sufficient complexity that even mild limitations in daily

activities, social functioning, or concentration, persistence, or pace could impact an

individual’s ability to perform these skilled and semi-skilled positions. See Simon-

Leveque, 229 F. Supp. 3d at 788; Alesia, 789 F. Supp. 2d at 933–34; President, 2018

WL 4282053, at *3. But the VE was not asked any questions reflecting these




                                           8
limitations. (R. at 61–69). And because the ALJ did not account for these limitations

in questioning the VE, it is unclear whether Plaintiff is indeed capable of working as

an administrative assistant or a billing clerk. Therefore, the ALJ failed to “build an

accurate and logical bridge from the evidence to [his] conclusion” that Plaintiff can

perform his past work, which prevents the Court from assessing the validity of the

ALJ’s findings and providing meaningful judicial review. See Scott, 297 F.3d at 595

(internal quotations omitted).

   Thus, the case must be remanded. See, e.g., Alesia, 789 F. Supp. 2d at 933–34 (the

ALJ’s failure to account for the claimant’s mild limitations in activities of daily living,

social functioning, and concentration, persistence, or pace necessitated remand);

Hearan v. Berryhill, No. 17 C 0542, 2018 WL 3352657, at *3 (N.D. Ill. July 9, 2018)

(same); see also Hovi, 2013 WL 3989232, at *16 (explaining that “[c]ourts in this

circuit have consistently held that an ALJ’s unexplained failure to include even mild

limitations in concentration, persistence, and pace in the RFC warrants remand”).

On remand, the ALJ shall explicitly evaluate whether the mild mental limitations

stemming from Plaintiff’s depression warrant corresponding mental or non-

exertional restrictions. If so, the ALJ shall include those restrictions in his RFC

assessment and the hypothetical questions posed to the VE; if not, the ALJ shall

explain his conclusion so that a reviewing court can follow the basis of his reasoning.

   The ALJ should also take the opportunity on remand to reevaluate Plaintiff’s

subjective symptom allegations in accordance with SSR 16-3p and 20 C.F.R. §

404.1529. The ALJ should sufficiently articulate how he evaluated the full range of




                                            9
evidence—including Plaintiff’s daily activities, medications and accompanying side

effects (if any), and work history—and then explain the logical bridge from the

evidence to his conclusions. The ALJ should then include in his RFC assessment any

additional restrictions that he deems credible. See Strysik v. Colvin, No. 13 CV 7723,

2015 WL 8481953, at *7 (N.D. Ill. Dec. 10, 2015).

                                IV. CONCLUSION

   For the reasons stated above, Plaintiff's motion for summary judgment [13] is

GRANTED, and the Commissioner’s motion for summary judgment [16] is

DENIED. Pursuant to sentence four of 42 U.S.C. § 405(g), the ALJ’s decision is

reversed, and the case is remanded to the Commissioner for further proceedings

consistent with this opinion.




                                              E N T E R:


Dated: January 28, 2019

                                              MARY M. ROWLAND
                                              United States Magistrate Judge




                                         10
